Citation Nr: 1501061	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to November 1971.  The Veteran's service medals include a Purple Heart, a Combat Infantry Badge, and a Bronze Star Medal with Valor device.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that on his October 2012 VA Form 9, the Veteran specifically limited his appeal to the issues seen on the title page.  

The Veteran testified at a Board videoconference hearing in February 2013 and a copy of that transcript is of record.  

The Board notes that the Veteran has filed a claim for PTSD; however, as the Veteran has other psychiatric diagnoses, the Board has recharacterized the issue on appeal as seen on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals documents that are irrelevant to the issue on appeal.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated April 2009 to July 2012.  

The issues of entitlement to service connection for an acquired psychiatric disorder and an initial rating in excess of 10 percent for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's tinnitus was incurred in service and continued following his discharge from service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for tinnitus, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Turning to the evidence of record, the Board finds that the Veteran has a current diagnosis of tinnitus as evidenced by his statements and testimony at the February 2013 VA examination.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Additionally, the Veteran's military occupational specialty was infantryman and, as discussed above, the Veteran is in receipt of a Combat Infantry Badge.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(b).  Therefore, the claim turns on whether the Veteran's tinnitus is related to his in-service noise exposure. 

Service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  The Veteran was treated for ear pain and impacted cerumen in July 1969.

Post-service VA treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  

At a January 2009 VA examination, the Veteran is reported as having denied any complaints of chronic tinnitus, past or present.  

On his August 2009 notice of disagreement, the Veteran reported that he has suffered from tinnitus since service and the examiner did not report this accurately.  

On his October 2012 VA Form 9, the Veteran reported that he was asked about tinnitus and did not understand the meaning of tinnitus.  He thought it was some kind of joint pain and the examiner did not explain that it was ringing in the ears.  

At the February 2013 Board hearing, the Veteran testified that his tinnitus began in service.  The Veteran reported that he did not go to sick call because he "didn't really think about it".  The Veteran also testified that he thought the VA examiner asked him about "tendonitis".  The Veteran explained that considering it was a hearing exam he thought when the VA examiner said tendonitis she was asking whether his ears were sore.  

Based on the above, the Board finds the Veteran both competent and credible in his reports that his ringing in his ears began in service and has continued since.  See Charles, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The Board acknowledges that the Veteran's service treatment records and post-service private treatment records are absent of complaints of tinnitus.  However, the lack of contemporaneous records is only one factor to be considered.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran explained that he did not seek treatment in service because he did not "really think about it".  Furthermore, the Board finds the Veteran's explanation for why he denied tinnitus at the January 2009 VA examination to be credible because he clearly filed a claim for service connection for the disorder so it is not plausible that he would intentionally deny ever having the disorder on VA examination.  Of most significance, the Board finds that the rationale the VA examiner provided for finding the Veteran's hearing loss service connected is persuasive for also finding that the Veteran's tinnitus is related to combat noise exposure in service.  The VA examiner noted that the hearing configuration demonstrated on audiogram was "commonly associated with extensive rifle fire for right shoulder marksmen."  

As such, the Board finds that a credible nexus between the Veteran's in-service combat noise exposure and currently diagnosed tinnitus is shown by lay and medical evidence.  As all the elements necessary to substantiate the claim have been met, service connection for tinnitus is warranted.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has PTSD that is related to his military service.  

The Board notes that as the Veteran is a combat Veteran, his reported in-service stressors have been conceded.  See 38 U.S.C.A. § 1154(a).  

An August 2007 VA treatment record shows that the Veteran screened positive for PTSD.  

The January 2009 VA examiner concluded that the Veteran did not meet the criteria for PTSD.  The examiner instead diagnosed the Veteran with depressive disorder, NOS.  The examiner concluded that the Veteran's current symptoms were related to recent stressors that occurred in the prior 10 to 12 years.  The examiner further noted that the Veteran was vague about these stressors.  

VA treatment records dated April 2009 to July 2012 show that the Veteran was being treated in mental health for PTSD and depressive symptoms.  A January 2012 VA treatment record shows that the Veteran was diagnosed with PTSD and rule out depressive disorder.  The Veteran was additionally noted as diagnosed with PTSD and rule out depressive disorder in April 2012 and July 2012.  

The Veteran was afforded another VA examination in June 2012.  The examiner noted that the Veteran had never been diagnosed with PTSD.  The examiner found that the Veteran did not meet the criteria for PTSD.  Instead the examiner diagnosed depressive disorder, NOS and concluded that it was not related to his military service.  After review of the Veteran's medical records, the examiner noted that there have been inconsistent reports of the Veteran's PTSD symptoms and his report of depressive symptoms have been more consistent yet varying over time.  

The Board finds that the June 2012 VA examiner did not correctly address that the Veteran had been diagnosed with PTSD by his VA provider.  Furthermore, while the June 2012 VA examiner repeated the January 2009 opinion, the Board does not find the rationale regarding the Veteran's diagnosed depressive disorder, NOS, to be sufficient.  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination to clarify the Veteran's diagnosed acquired psychiatric disorder and determine the nature and etiology of any such diagnoses.  

Initial Rating

The Veteran contends that his service-connected low back disability is more severe than reflected by his current rating.  

The Veteran was last afforded a VA examination for his service-connected low back disability in March 2009, almost 6 years ago.  The Board thus finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected low back disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated July 2012 to the present.  

2. Then, schedule the Veteran for a new VA examination by a psychiatrist or psychologist to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD and depressive disorder, NOS.  The claims folder must be made available to and reviewed by the examiner.

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include PTSD (as diagnosed in January 2012) and depressive disorder NOS (as diagnosed in January 2009), the examiner should attempt to reconcile the diagnoses.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include PTSD and depressive disorder, NOS, is related to military service, to include his conceded in-service stressors as an infantryman during the Vietnam War?  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. Schedule the Veteran for a new VA examination to determine the current nature and severity of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, and what types of employment would not be limited (if any).  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


